RENDERED: DECEMBER 2, 2022; 10:00 A.M.
                          TO BE PUBLISHED

                 Commonwealth of Kentucky
                           Court of Appeals

                              NO. 2021-CA-0045-MR

DONNA MOLYNEAUX                                                       APPELLANT


                 APPEAL FROM NELSON CIRCUIT COURT
v.              HONORABLE CHARLES C. SIMMS, III, JUDGE
                       ACTION NO. 15-CI-00353


CITY OF BARDSTOWN                                                        APPELLEE


                                OPINION
                        REVERSING AND REMANDING

                                   ** ** ** ** **

BEFORE: DIXON, JONES, AND K. THOMPSON, JUDGES.

THOMPSON, K., JUDGE: Donna Molyneaux appeals from the judgment of the

Nelson Circuit Court, which upheld the decision of the City of Bardstown (the

City) on what alterations she could make to her property that was located within

the Bardstown Historic District (the District). The circuit court denied her petition

for a declaration of rights, and granted the City’s counterclaim requiring Donna to

remove unapproved improvements to her property. We reverse and remand.
              Reversal is warranted because the Bardstown Historical Review

Board (the Board) failed to act properly within the authority delegated to it by the

City. The Board failed to make essential factual findings, delegated its fact-finding

function to its staff, and arbitrarily made rulings that were not based upon factual

findings. In making such rulings, the Board did not appropriately apply the

guidelines contained in the Bardstown Historic Review Manual (the Manual).1

              While the Board purported to approve the alterations sought by the

applicants, the Board instead declared that the materials utilized in the replacement

components were required be the same as the original materials being replaced

(i.e., wood for wood, vinyl for vinyl). The Board then tasked staff members to:

(1) make factual findings as to what materials were presently on the building; and

(2) determine what replacement materials could be used.

              The Board had no authority to allow staff members to make final

decisions on this matter and its action could not be sanctioned by the applicants’

acquiescence. The City, in approving the Board’s recommendation to grant the

applicants a Certificate of Appropriateness (COA), compounded the error. The

circuit court abused its discretion in upholding the action of the City under these




1
  Bardstown Historical Review Board, Bardstown Historic Review Manual (2012), https://ncpz.
com/pdf/bardstownhistoricdistrictdesignreviewmanualrevised3-12-2012.pdf. If we are
discussing multiple versions of the Manual, we may refer to it more specifically as the 2012
Manual.

                                             -2-
circumstances as there were no proper factual findings and legal conclusions for it

to review, and the Board’s application of the guidelines contained in the Manual

was so oversimplified and inaccurate as to make its actions arbitrary.

              The Board needed to make the requisite factual findings itself, apply

the relevant guidelines in the Manual in light of those factual findings, and then

make a recommendation to the City as to whether the COA should be granted or

denied. The Board completely abrogated its responsibilities, requiring a new

review before the Board of the application for a COA.

    RELEVANT ZONING REGULATIONS AND MANUAL PROVISIONS

              The City of Bardstown was settled in 1780 and has a long history of

historic preservation. In 1976, it became one of the first communities in the nation

to adopt historic zoning and in 1985 first developed written historic design

guidelines. Manual at 1-2.

              In 1996, the City adopted the Zoning Regulations for Bardstown,

Bloomfield, Fairfield, New Haven, and Nelson County, Kentucky (Zoning

Regulations).2 The Zoning Regulations provide for the creation of historic districts



2
  Chapter 15 of the Zoning Regulations as amended, which is pertinent here, is accessible at
https://cms6.revize.com/revize/bardstownky/Departments/Historic%20Preservation/Article
%2015%20-%20Historic%20Zoning.pdf. The Zoning Regulations were adopted as amended by
the City via Ordinance 608 which can be accessed at https://cms6.revize.com/revize/bardstown
ky/document_center/Historic%20Preservation/608.pdf. Ordinance 608 altered language
referring to the planning commission to reference the City instead in Zoning Regulations 15.611,
15.612, 15.613, and 15.7. For a list of helpful documents relevant to the zoning of the

                                              -3-
and created the District, the purpose of which was, among other things, to protect

structures of “substantial historic significance” from “degradation,” conserve and

improve them by maintaining “the exterior design of these buildings, structures or

places in a manner appropriate to the preservation of the historical heritage, charm

and beauty of . . . Bardstown . . . and to assure that new structures and uses within

Historic Districts will be in keeping with the character to be preserved and

enhanced.” Zoning Regulations 15.1.

              Pursuant to Zoning Regulations 15.4, the Board was created. Under

Zoning Regulations 15.42, the Board was given certain powers and a number of

responsibilities, including the requirement that:

              Each Historical Review Board shall adopt and make
              public written guidelines for use in making
              recommendations on requests to alter, demolish, relocate
              or add to a designated property or to build a new
              structure in the Historic District. The guidelines shall
              include the United States Secretary of the Interior’s
              Standards for Historic Preservation Projects,[3] and the
              historical Review Board may adopt additional guidelines.


Bardstown Historic District, see generally Historic Preservation, Bardstown (Jun. 10, 2022,
12:33 PM), https://www.cityofbardstown.org/government/historic_preservation/index.php/.
3
  It appears that either this is a misnomer, or the name of this document has changed over the
years as it has been revised. We are not sure which of two documents is being referenced. The
Manual references the Secretary of the Interior’s Standards for the Treatment of Historic
Properties with Guidelines for Preserving, Rehabilitating, Restoring, and Reconstructing
Historic Buildings (Secretary’s Standards for Historic Properties) with an outdated link. The
current version is Secretary’s Standards for Historic Properties, United States Department of the
Interior National Park Service Technical Preservation Services Washington, D.C. (2017),
https://www.nps.gov/orgs/1739/upload/treatment-guidelines-2017-part1-preservation-
rehabilitation.pdf. The Manual also references the Secretary of the Interior’s Standards on

                                              -4-
               There have been three versions of the Manual, which is the document

adopted through the efforts of the City and the Joint City-County Planning

Commission of Nelson County that contains the guidelines that the Board must

follow. The Manual was adopted in 2008 as an update to the historic design

guidelines and then was revised in 2012 and 2018.4 We cite to the 2012 version of

the Manual as it was in effect when the applicants applied for a COA.

               Pursuant to Zoning Regulations 15.61(A), approval of the Board is

required before four different types of activities can take place: (1) activities

requiring a building permit; (2) exterior alteration of a structure not requiring a

building permit; (3) major site or landscaping alterations not requiring a building

permit; and (4) applications to erect a sign(s). Under category (2), at issue here,

exterior alterations include “installation of siding and . . . window replacement.”

Zoning Regulations 15.61(A)(2).

               The application process is detailed in Zoning Regulations 15.61(B)(1)

and includes the requirement that the applicant shall file, where appropriate,

“elevation photographs or perspective drawings showing . . . all such existing

structures as are within one hundred (100) feet of . . . the property in the Historic



Rehabilitation (Secretary’s Standards on Rehabilitation), with the latter attached as an appendix.
This latter document appears in 36 Code of Federal Regulations (C.F.R.) § 67.7(b).
4
 As noted on the cover of the 2018 Manual, the Manual was adopted on May 12, 2008, amended
on March 12, 2012, and amended January 23, 2018.

                                               -5-
District.” The procedural process is detailed in Zoning Regulations 15.61(B)(2)

and includes in relevant part:

               In its review of the material submitted, the Historic
               Review Board shall review for compliance with adopted
               guidelines, examine the architectural design and the
               exterior surface treatment of the structures on the site in
               question, the relationship between the structure or site
               and the others in the area, and other pertinent factors . . . .
               The Board shall vote to approve or disapprove a
               completed application within sixty (60) days after the
               application is filed with the Administrative Official.
               Provisional or conditional approval may be given to an
               application by the CLG Director based on apparent
               compliance with adopted guidelines. This provisional or
               conditional approval must be subsequently affirmed by
               the Historic Review Board. An applicant who has
               conditional or provisional approval may proceed with the
               activity at their own risk.

If the alterations affect “property in a Historic District . . . that person shall apply

directly to the Historic Review Board” for approval, and if the Board recommends

approval, the City then issues a COA.5 Zoning Regulations 15.611. If the Board

disapproves, it will make a report regarding what needs to be changed to conform

to its regulations and the applicant can choose to appeal to the City, in which case

hearings will be held and the City will then determine whether to approve the




5
  On the face of it, Zoning Regulations 15.611 does not give the City any discretion to decline to
issue a COA that the Board has recommended, as it indicates that after the City receives the
Board’s recommended written approval that the City “shall promptly cause a Certificate of
Appropriateness to be issued to the applicant and shall at the same time transmit a copy of said
Certificate of Appropriateness to the Administrative Officer.”

                                               -6-
COA; if the City does not approve the COA, the applicant may appeal this decision

to the circuit court. Zoning Regulations 15.612. If the Board fails to act within

thirty days of the completed application without a mutual written agreement

between the Board and the applicant for an extension of time, the application is

deemed approved. Zoning Regulations 15.613. These steps are also summarized

in the Manual at 9-11. “Ordinary repairs and maintenance may be undertaken

without a Certificate of Appropriateness provided this work on . . . a property in a

Historic District does not change its exterior appearance.” Zoning Regulations

15.9.

             If work is conducted on a structure within the District that is either

inconsistent with or being performed without a COA, the administrative officer

shall issue a stop work order and work is to cease. Zoning Regulations 15.611.

The Manual clarifies that if a violation is found, a stop work order is issued and a

notice of violation is mailed to the property owner citing “the violation and

necessary action and deadline for compliance” but “[i]f the work continues without

a COA and the owner fails to obtain a COA, then the Planning Commission will

take action in Circuit Court to cause compliance.” Manual at 11.

              FACTUAL AND PROCEDURAL BACKGROUND

             In 2015, Richard and Donna Molyneaux (the Molyneauxes) decided

they wanted to make some alternations to their townhomes located at 220 and 222


                                         -7-
West Broadway, Bardstown, Kentucky (the townhomes) which they leased to

renters. The townhomes are located in a building at the corner of West Broadway

and North 5th Street, which is near the edge of the District.

             The building containing the townhomes is not itself historic, having

been constructed in 1988. However, according to representations the City made

during oral argument, when the townhomes were designed and constructed, they

would have needed to meet the relevant District rules to maintain the historic look

of the District that were in effect at that time.

   I.     APPLICATION AND BOARD’S APPROVAL

             On May 4, 2015, Richard, pro se, submitted a COA application as

required by the Zoning Regulations on behalf of himself and Donna, requesting

alterations to the exterior of the building and paid the sixty-dollar application fee.

Richard sought to cover all exposed wood trim with siding, including windows,

soffits, and garages; cover the back dormer with siding; replace the gutters; replace

the windows; and replace the wood fence with a white vinyl fence to match the

neighbors’ fence. Richard noted that the color tan would be used for the siding,

gutters, and windows, and attached a card for a vinyl siding contractor.

             In the Historic Standards Compliance Review form (the Compliance




                                           -8-
Form), staff reviewed the application considering the standards.6 Color pictures of

the townhomes were included, which depict a two-story building on a corner lot

which is mostly composed of brick, with some siding in the back of the building,

and a detached garage.7 Although it is difficult to tell definitively from the



6
  The Compliance Form listed specific standards taken from the Manual in one column and then
a review in a second column discussed how the proposed changes fit or did not fit the standards.
However, a problematic issue in such a review is that the Compliance Form listed the standards
from the 2008 version of the Manual, rather than the applicable 2012 Manual. We will discuss
the Compliance Form’s recommendation on various guidelines in more detail when discussing
whether the Board properly applied the relevant standards.
7
  These townhomes (located at 220 and 222 West Broadway) are on the corner, making two of
their four sides visible from the streets they front; we describe them based on our interpretation
of the photographs. For ease we will label their sides as follows: Side 1: the front side of the
building which faces West Broadway; Side 2: the left side of the building which faces North 5th
Street; Side 3: the back side of the building which is opposite of Side 1 and only visible on the
approach from North 5th Street; and Side 4: the right side of the building opposite of Side 2,
which connects to the adjoining townhomes. Sides 1 and 2 are fully brick and half of Side 3
(3A), the side closer to the street, is brick. The other half of Side 3 (3B) is covered in white
siding which appears to be wood siding. Side 4 is bisected by the roofline of the middle section
of the building which connects to the other two townhomes. Side 4A (which is visible on the
approach toward North 5th Street from West Broadway) is also clad in brick; Side 4B (which is
triangular in shape and likely only visible from the back yard) is covered in what appears to be
tan vinyl siding.

        The bricked walls of Sides 1, 2, 3A, and 4A rise two stories, straight up. 3B is composed
of two parts, a first story which is covered by a roof (3B1), and a dormer area which is set so far
back in the roof that the bottom of its window abuts the mid-roofline (3B2). 3B2 is perpendicular
to 4B, and thus two different kinds of siding meet at a corner. A privacy fence runs
perpendicular to the dividing line between 3A and 3B and parallel to North 5th Street.

        Connected to Side 1 and Side 3 to the East is an attached building which contains two
other townhomes (218 and 216 West Broadway). Only a small portion of the attached building
which abuts Side 4A is depicted. It has narrow white siding and it is unclear what its
composition is.

      The garage appears to be mostly composed of brick, but to have wood siding trim.
Where it is located on the property in relation to the townhomes is not shown in the pictures.



                                               -9-
pictures, it appears that the white deteriorating siding depicted is made of wood

and at least some of the windows have exterior wood elements.8 On the form it

was noted that the applicant needed to address: (1) the need for replacement of

siding and trim; (2) the choice of material for siding and trim; (3) the window type;

(4) the use of storm windows; and (5) the fence style, type, and material.

               Richard’s application was considered at the Board’s regular meeting

held on May 19, 2015. Richard testified, Board members asked questions and

made comments, and a neighbor also testified.9 It is clear from the audio recording

of this meeting that Richard wanted to replace the named items with vinyl

components to maintain the building and reduce the upkeep responsibilities. He

stated he wanted the properties to look like the contiguous properties and noted

that the townhomes were not historic. He explained that his wife desired a vinyl

fence to replace the deteriorating wood one, and he thought it would hold up better.

He also indicated that most of the existing material on the townhomes was vinyl.



8
  It is very difficult to determine the composition of the windows and other elements on the
exterior of the building from the pictures in the record, as they show entire sides of the building,
rather than focusing on individual elements. However, we generally describe what appears to be
depicted. The windows on Side 1 appear to have exterior wood “grids” or “grilles” that cover a
single pane of glass (simulating divided light windows), rather than to be divided light windows
which house multiple small panes held together by wood muntins. The windows on Sides 2 and
3 do not appear to have such exterior grids; instead, they appear to have grilles between two
panes of glass. We cannot tell whether wood “frames” these windows, whether the trim work is
made of wood or another material, or the material that composes the gutters.
9
 At oral argument, Donna explained that this neighbor was at that time a member of the city
council.

                                               -10-
             The Board members explained why they opposed the use of vinyl and

explained their belief that under the guidelines if the townhomes had wood

material, that needed to be repaired, repainted, or replaced with wood. They also

explained that if the existing materials were vinyl and deteriorating, it was the

owner’s choice to replace with vinyl as the replacement with like materials was

fine.

             The neighbor testified he did not believe that anything on the building

was composed of vinyl, indicating that he could see wood dividers on the exterior

of the glass. In response, the Board members indicated that someone needed to

verify the materials of the townhomes. Rather than continue the hearing, a Board

member suggested that the Board could style a motion that would allow Richard to

not have to return for another meeting. Richard indicated his understanding,

stating: “We’ll replace with whatever material’s there, the same; I’m good with

that and we’ll verify what it is.”

             A Board member stated: “You want to cover the back dormer with

vinyl siding so we need to, we just need to, look at all these surfaces and see what

the story is on them. And if it is vinyl and you’re going to replace it with vinyl,

then no one has a problem with that.”

             Subsequently, another Board member made a motion to recommend

the approval of COA-15-19 with the following conditions:


                                         -11-
              The back dormer, windows, fence and other exterior
              elements need to be verified as to the material that is
              currently on the buildings by the staff. If the material is
              found to be vinyl, they can be replaced with vinyl. If the
              material is found to be wood, then they either need to be
              replaced with wood or work with the staff to find other
              alternative materials that are appropriate. The final
              design of the fence, which will be wood, can be approved
              by the staff.

This motion was approved by voice vote. The discussion and ruling of the Board

was summarized in the minutes.10




10
  We rely on our review of the audio recording of the meeting, rather than the minutes, in
determining what was discussed, agreed to by Richard, and approved. The minutes are as
follows:

              COA-15-19 [Richard] and Donna Molyneaux,
              Applicant/Owner – Chairman Parrish stated that the Applicant
              seeks approval for the replacement of soffits, gutters, windows,
              and a fence at 220-222 West Broadway Avenue. Chairman Parrish
              inquired as to the reasoning for replacement with vinyl. The
              Applicant responded that he believed it would require less upkeep.
              Chairman Parrish explained the vinyl was only a temporary
              solution as vinyl windows will not last as long as wood. Vice-
              Chairman Bogert explained to the Applicant that placing vinyl
              over wood can ruin the wood. Coordinator Hawkins suggested
              that since there was confusion on the types of materials that the
              Board allow vinyl to be replaced with vinyl, but that if other
              material were present, they not be replaced with vinyl. After much
              discussion, Chairman Parrish asked if someone would like to make
              a motion. Dr. Ballard made the motion to recommend approval for
              COA#15-19 based on the windows, soffits, and fence being
              consistent with the window, gutter, and fence standards set forth in
              Section 4 of the Bardstown Historic District Design Review
              Manual with the condition that only currently vinyl materials be
              replaced with vinyl and the final fence design and all replacement
              materials be administratively approved. Secretary Keene seconded
              the motion. The motion carried 4-0.



                                              -12-
      II.    CITY’S APPROVAL

                 On May 26, 2015, the City Council summarily reviewed the Board’s

recommendation for approval of thirteen pending COAs with the conditions the

Board imposed. The City Council approved all the pending COAs. Among this

group, was COA-15-19.11 There is no indication that the Molyneauxes attended

this hearing.

                 The COA issued to the Molyneauxes states: “Work Approved: 1)

The replacement of materials with like materials with the condition that ALL the

materials used be administratively approved.” It further states: “***All work


11
     The City Council’s minutes summarize its action as follows:

                 HISTORICAL REVIEW BOARD

                 The following recommendations from the Bardstown Historical
                 Review Board were presented:

                 ...

                        (f)    COA-15-20. [Richard] and Donna Molyneaux,
                               Applicant/Owner, proposes to make exterior
                               alterations and replace windows at 220-222 West
                               Broadway Avenue. Recommendation: Approval of
                               the replacement of materials with the condition that
                               AL[L] [] materials used be administratively
                               approved.

                 ...

                 COUNCILMAN BUCKMAN MOVED TO APPROVE THE
                 RECOMMENDATIONS FROM THE HISTORICAL
                 REVIEW BOARD FOR . . . COA #15.20 . . . . THE MOTION
                 WAS DULY SECONDED BY COUNCILMAN WILLIAMS
                 AND CARRIED BY A VOTE OF 6 TO 0.

                                               -13-
[must] be completed within 6 months from date of COA issuance*** Changes or

revisions to approved work requires [sic] prior approval. Any additional work will

require a separate COA.”

     III.   APPEAL TO THE CIRCUIT COURT/PETITION FOR
            DECLARATION OF RIGHTS

               On June 25, 2015, the Molyneauxes, now represented by counsel,

filed a notice of appeal and petition for declaration of rights before the circuit

court.12 The Molyneauxes alleged that the Board “recommended ‘approval of the

replacement of materials with the condition that ALL of the materials must be

administratively approved[,]’ . . . [and] orally stated that vinyl would not be

approved,” leaving “the administrative process open to ongoing interpretation and

judgment of officials without direction to the Plaintiffs and without administrative

review.” The Molyneauxes argued the City’s decision was without merit, was

arbitrary and capricious, and violated their substantive and procedural due process

rights and right to equal protection of the laws. They argued: while the decision


12
   We do not know of any reason why the Molyneauxes could not have filed a new application
presenting additional evidence as to the composition of existing materials on the exterior of the
townhomes and additional evidence about what was present on the exterior of neighboring
properties within the District, and requested specific findings as to specific proposed replacement
items, citing the relevant guidelines contained within the Manual and explaining why they
believed their proposed replacement components satisfied these guidelines. There is no
limitation on how often COA applications can be filed. COA-15-20 specifies that all work must
be completed within six months, but it does not specify what needs to be done or mandate that
any work must be done. So, at the latest, the Molyneauxes could have waited for their COA to
expire and then filed an application for a new one.



                                               -14-
purported to approve their application, it had the practical effect of denying it;

recommendations regarding vinyl are outdated; the actions of the Board and City

violated their “right to free and unfettered maintenance and use of their real estate,

without due process of law”; and the Board and City acted arbitrarily by

“repeatedly and routinely permit[ting] the same materials [they requested] to be

installed and constructed on other properties within the Historical District,

including properties right across the street and right next door to that held by

[them].” The Molyneauxes sought to overturn of any part of their application

which had actually been denied and a declaration that they could install the

proposed materials on their property without hindrance or further review.

               The City answered, mediation was ordered, but was ultimately

unsuccessful. The case then lingered without additional developments. Two years

later, the City requested that it be allowed to file an amended answer and

counterclaim. On May 2, 2018, the City’s motion was granted.

               The City alleged that without approval of the Board or the City, on or

about October 27, 2017, the townhomes’ windows were replaced, and on or about

November 1, 2017, the townhomes’ gutters and soffits were replaced or altered.13



13
   The City did not specify that the composition of the replaced items was inappropriate pursuant
to COA-15-20, which had long ago expired, or the Manual. It only specified that the replaced
items were unapproved. As discussed earlier, a COA is required prior to any exterior alterations
other than ordinary repairs and maintenance. Zoning Regulations 15.611 and 15.9; Manual at
11.

                                              -15-
The City requested a temporary restraining order that the Molyneauxes cease all

alteration and that an injunction be entered that the Molyneauxes remove all

improvements or alterations to the exterior of the townhomes that were not

approved by the Board and City and be required to replace these items with

materials approved by the Board and City. The Molyneauxes did not file an

answer to the City’s counterclaim.

             The case then lingered again, but two years later after facing

dismissal, the parties filed briefs and submitted the matter for a decision. By that

time, the Molyneauxes had divorced and, according to Donna, Richard had

quitclaimed ownership of the townhomes to her. However, no substitution of

parties was made.

             Donna argued in her memorandum before the circuit court that: (1)

the lack of a recording or transcript from the administrative hearing was fatal to the

City’s defense; (2) the City’s approval with conditions was in excess of their

granted powers; (3) there was a lack of substantial evidence supporting the Board’s

decision where the chairman made the statement that wood lasts longer than vinyl;

(4) the townhomes are outside of the regulation because they are not historic

properties; and (5) she showed compelling reasons for the COA to be approved as




                                         -16-
to vinyl as requested.14

              As to this last argument, Donna stated that the Molyneauxes

submitted photographic evidence to the Board of six other properties in the 200

block of West Broadway, including the two properties on either side of the

townhomes that already had vinyl siding, vinyl windows, and vinyl fencing

installed. Donna argued that the Board acted inappropriately by ignoring this

evidence since the Manual indicates that vinyl may be appropriate if in conformity

with other properties. Donna attached to her brief an exhibit containing the photos

which were purportedly submitted to the Board and purportedly contained vinyl

elements, which were labeled as belonging to the homes located at 208, 210, 214,

216, and 218 West Broadway.

              On November 2, 2020, the judgment was entered. The circuit court

addressed and rejected all of Donna’s arguments, explaining: (1) the lack of a



14
  Donna attached to her circuit court memorandum and as an exhibit to her appellate brief select
excerpts from a Manual without including the cover sheet. Included in her exhibit are pages 1-2,
6-8, 40, 69, 71-73, 75, 108, and 122, with highlights, underlines, and comments. Having
reviewed all three versions of the Manual, it is apparent that she excerpted the original 2008
version of the Manual, rather than the 2012 version of the Manual which was controlling at the
time the Molyneauxes applied for the COA. However, she cannot be faulted for this, as
apparently the Board also relied on the 2008 version of the Manual as the Compliance Form
referenced its standards rather than the standards of the 2012 version. While many provisions
are identical, not all of them are. Compare Bardstown Historical Review Board, Bardstown
Historic Review Manual (2008), https://ncpz.com/pdf/bardstown%20historic%20
district%20design%20review%20manual.pdf (2008 Manual) with the 2012 Manual and
Bardstown Historical Review Board, Bardstown Historic Review Manual (2018), https://cms6.
revize.com/revize/bardstownky/document_center/Historic%20Preservation/BHDRM%20
(5-31-18).pdf (2018 Manual).

                                             -17-
transcript was not problematic because the audio recording of the Board hearing

was sufficient; (2) granting the application with conditions was appropriate

because Richard specifically agreed to the Board’s conditions; (3) there was

substantial evidence to support the Board’s decision based on the Manual’s

requirements and Richard’s agreement to them; (4) the City has appropriate

authority pursuant to Kentucky Revised Statutes (KRS) 100.203(1)(e) to regulate

districts of special interest, the Zoning Regulations 15.1 specifically sets forth the

intent of the Board to assure that new structures in the historic districts will be in

keeping with the character to be preserved, and the Manual provides guidelines for

applications submitted by those within a historic district and states that changes to

non-historic buildings should be consistent with the design of the building and the

characteristics of the historic district; and (5) the Molyneauxes failed to show there

were compelling reasons to make changes to the building based on changes to the

surrounding properties where there were no photographs of the six other properties

contained in the administrative record or any reference to such during the Board’s

meeting.

             As for the City’s counterclaim regarding the Molyneauxes’

replacement or alterations of windows, gutters, and soffits without proper approval,

the circuit court noted the Molyneauxes never denied making these changes and

determined the City is entitled to injunctive relief. The circuit court then affirmed


                                          -18-
COA-15-19, dismissed with prejudice the Molyneauxes’ appeal and petition for

declaration of rights, and granted the City the injunction. The circuit court

specifically required:

                    4. That within ninety (90) days of entry hereof, the
             plaintiffs shall remove any and all improvements or
             alterations to the exterior of the structure at 220 and 222
             West Broadway that were not approved by the defendant.

                    5. That within ninety (90) days of entry hereof, the
             plaintiff shall bring the subject properties into
             compliance with the COA as discussed herein.
             Compliance shall be enforced pursuant to CR 65.06.

             Donna filed a motion to alter, amend, or vacate, arguing Richard’s

statements were taken out of context and he did not consent to anything. She

further asked the circuit court to amend its decision regarding the counterclaim as

the court made findings that were not in evidence as to the alleged alteration of the

property and presumes that those alterations were made in violation, reasoning the

judgment did not specify which changes were in violation and which were not.

She also asked for a longer period of time in which to bring the building into

compliance with the requirements of the injunction.

             The circuit court denied the motion. The circuit court noted it

reviewed the audio recording again and found the argument regarding Richard’s

statements to have been taken out of context “to be disingenuous.” As to the grant

of injunctive relief, the circuit court explained that the Molyneauxes were in


                                        -19-
default for never having addressed the City’s counterclaim and did not provide

sufficient grounds to have this default set aside. The circuit court stated it would

address whether the changes could not be made in ninety days if a contempt

hearing were brought.

                           PRELIMINARY MATTERS

             Before we address the issues on appeal, we address preliminary

matters regarding the power of the bureaucracy, how the circuit court action should

be treated, and the relevant standards of review.

   I.     GENERAL CONSIDERATIONS REGARDING REGULATION OF
          PROPERTY

             We have before us a matter concerning the actions taken by appointed

members of a local government board. As noted by Justice Cunningham in Bullitt

Fiscal Court v. Bullitt County Board of Health, 434 S.W.3d 29, 39 (Ky. 2014), we

should rightly be cautious when we see “an increase in the aggregate power of

administrative agencies . . . [which], if left unchecked, invites the ascendance of a

fourth branch of government – the regulatory state.” Here, the Board has a great

deal of power in determining what property owners within the District can do with

the exterior of their buildings, and we need to ensure that the Board is

appropriately acting within the bounds of its lawfully delegated authority.

             We recognize that the over-regulation of property can constitute a

taking and be addressed through inverse condemnation. First English Evangelical

                                         -20-
Lutheran Church of Glendale v. Los Angeles Cnty., Cal., 482 U.S. 304, 316, 107

S.Ct. 2378, 2386, 96 L.Ed.2d 250 (1987). See Goldblatt v. Town of Hempstead, N.

Y., 369 U.S. 590, 594, 82 S.Ct. 987, 990, 8 L.Ed.2d 130 (1962) (explaining that

government regulation if onerous enough can constitute a taking, with there being

“no set formula to determine where regulation ends and taking begins”). “[A] use

restriction on real property may constitute a ‘taking’ if not reasonably necessary to

the effectuation of a substantial public purpose or perhaps if it has an unduly harsh

impact upon the owner’s use of the property.” Penn Cent. Transp. Co. v. City of

New York, 438 U.S. 104, 127, 98 S.Ct. 2646, 2660-61, 57 L.Ed.2d 631 (1978)

(citation omitted).

     II.   TREATMENT OF THE CIRCUIT COURT ACTION

              The circuit court treated the Molyneauxes’ action below as an appeal

from an administrative agency, and we generally do as well.15 As to Donna’s

argument that the City could not properly file a counterclaim to an administrative

appeal, we believe this argument was waived by the Molyneauxes’ failure to

answer this counterclaim and raise such a defense below. As Donna conceded




15
  The Molyneauxes acted appropriately below in both filing an appeal and filing a petition for a
declaration of rights as it was unclear whether an appealable event had occurred where ostensibly
they had prevailed in being granted a COA. See Whitley v. Robertson Cnty., 406 S.W.3d 11, 13
(Ky. 2013) (noting the declaratory judgment process of KRS 418.040 is an appropriate method to
seek review where “no appealable event had occurred”).

                                              -21-
during oral argument, the complained of alterations to the townhomes were indeed

made.

             We hold that there is a right to directly appeal from a final decision

that purports to approve a COA, but in effect denies it. As we will explain further,

because Donna’s rights are not yet established, there is nothing to declare

regarding whether she had the right to make alternations to the townhomes as

originally proposed because the COA was approved (therefore eliminating the

restrictions to the approval).

   III.   STANDARD OF REVIEW

             The Board is an administrative body whose actions are either

confirmed or overturned by the City, with review before the circuit court as

established by the Zoning Regulations. In reviewing the action of an

administrative agency, “this Court generally confines its review to: (1) whether the

findings of fact are supported by substantial evidence of probative value; and (2)

whether the administrative agency applied the correct rule of law to the facts.”

Ford Contracting, Inc. v. Kentucky Transp. Cabinet, 429 S.W.3d 397, 406

(Ky.App. 2014). Here, where the circuit court upheld the administrative decision,

we must determine whether the circuit court’s findings are clearly erroneous,

keeping in mind that “[t]he circuit court’s role as an appellate court is to review the

administrative decision, not to reinterpret or to reconsider the merits of the claim,


                                         -22-
nor to substitute its judgment for that of the agency as to the weight of the

evidence.” 500 Associates, Inc. v. Nat. Resources and Environmental Protection

Cabinet, 204 S.W.3d 121, 131 (Ky.App. 2006) (footnote omitted).

             Lastly, and perhaps most importantly, we must review whether the

administrative action was arbitrary and whether the administrative agency acted

properly within its delegated powers. American Beauty Homes Corp. v. Louisville

and Jefferson Cnty. Planning and Zoning Commission, 379 S.W.2d 450, 456 (Ky.

1964).

             We note that:

             An administrative agency’s interpretation of its own
             regulations is entitled to substantial deference. A
             reviewing court is not free to substitute its judgment as to
             the proper interpretation of the agency’s regulations as
             long as that interpretation is compatible and consistent
             with the statute under which it was promulgated and is
             not otherwise defective as arbitrary or capricious.

Hughes v. Kentucky Horse Racing Authority, 179 S.W.3d 865, 872 (Ky.App. 2004)

(footnotes omitted).

                               ISSUES ON APPEAL

             Donna argues on appeal that the City and the Board lacked the

authority to approve the Molyneauxes’ application with non-specific conditions

and its actions under Zoning Regulations 15.1 cannot be justified by KRS 82.026,

KRS 82.660, or KRS 100.203. She argues she has a fundamental common law and


                                         -23-
constitutional right to use her property in the manner she sees fit, the power to

regulate her use must be properly authorized, and the City’s actions are not

justified by any enabling statutes.

     I.    NON-HISTORIC HOMES WITHIN THE DISTRICT ARE
           SUBJECT TO REGULATION BY THE BOARD

              Donna first argues that KRS 82.026, which governs the establishment

of local historic preservation commissions for the purposes of qualifying for

historic preservation funding to protect historic properties, is inapplicable to her

building as the townhomes are not historic properties. We disagree.

              The federal government in defining “historic property” has included

“any . . . historic district . . . included on, or eligible for inclusion on, the National

Register[.]” 54 United States Code (U.S.C.) § 300308. The Bardstown Historic

District was included on the National Register of Historic Places beginning in 1983

as confirmed by documentation in the National Archives. Kentucky

SP Bardstown Historic District (Boundary Increase & Additional Documentation),

National Archives (Jun. 10, 2022, 3:16 PM) https://catalog.archives.gov/id/

123851496/.16 The District listing indicates the number of properties in the District

that are contributing (historic) and non-contributing (non-historic). Therefore,

KRS 82.026 does apply to the townhomes as they are located within the District.


16
  The National Register of Historic Places Inventory – Nomination Form for the district is
viewable at https://npgallery.nps.gov/GetAsset/5605996b-2277-45ff-93df-b038cd963198/.

                                             -24-
   II.    THE BOARD FAILED TO MAKE SUFFICIENT FACTUAL
          FINDINGS

             Donna next argues that KRS 82.660, which permits the creation of

historic overlay districts, cannot justify the Board’s action because the Board did

not make specific findings as required, arguing:

             In this case, the [Board] did not make specific findings
             on the record about its approval of the Appellants[’]
             application that contained a request to use vinyl, what the
             “conditions” would be for implementation of the
             approval, what standards would be used, or indeed,
             whether any of the Appellants[’] windows, dormers, and
             fence were replacing vinyl with vinyl or replacing wood
             with vinyl. Instead, those items were pawned off on
             administrative officials outside of the record and not
             supplemented as to what the basis or criterion for their
             decisions would be.

Donna argues that despite their submission of photographic evidence concerning

vinyl elements on surrounding structures, the Board failed to issue any findings

regarding the makeup of the surrounding structures, preventing appropriate review.

             “The case law dealing with administrative bodies clearly indicates that

it is required that basic facts be clearly set out to support the ultimate conclusions.”

Shields v. Pittsburgh and Midway Coal Min. Co., 634 S.W.2d 440, 444 (Ky.App.

1982). “[F]indings of fact are essential to support the orders of administrative

agencies, at least where the order issued by the agency rests upon a factual

determination. This requirement . . . is in keeping with sound reasoning and the

weight of authority.” Pearl v. Marshall, 491 S.W.2d 837, 839 (Ky. 1973).

                                          -25-
                    Judicial recognition of strong practical reasons for
             requiring administrative findings is almost universal . . . .
             The accepted ideal as stated by the United States
             Supreme Court is that “the orderly functioning of the
             process of review requires that the ground upon which
             the administrative agency acted be clearly disclosed and
             adequately sustained.”

Id. (quoting Securities and Exchange Commission v. Chenery Corp., 318 U.S. 80,

94, 63 S.Ct. 454, 462, 87 L.Ed. 626 (1943)). “When considering a claim, an

administrative officer is not required to provide a detailed analysis of the facts and

the law. However, he is required to set forth sufficient facts to support conclusions

that are reached, so the parties understand the decision, and to permit a meaningful

appellate review.” 500 Associates, 204 S.W.3d at 132 (footnotes omitted).

                    The goal of the administrative process must be to
             [e]nsure uniformity of treatment by administrative
             agencies to all persons who are similarly situated.
             Without the application of uniform standards, uniformity
             of treatment is difficult to achieve. Without specific
             findings of fact it is difficult, if not impossible, upon
             review to determine whether the administrative agency
             has acted arbitrarily or within its powers.

Pearl, 491 S.W.2d at 839.

             We agree with Donna that the Board erred in failing to make required

factual findings, which include: what types materials were present on the exterior

of the townhomes (e.g., Was the existing siding wood or vinyl?); where were these

materials located on the townhomes, were those locations visible from a public

street, and how visible were they (e.g., Was the existing siding on primary or

                                         -26-
secondary elevations in the back of the building and could the ground level and

dormer siding be seen from the street?);17 and what types of materials were present

on structures and fencing near the townhomes within the District and, if so, how

visible were such materials from a street (e.g., Was there vinyl siding on the fronts

or sides of adjoining homes?). We agree that the complete lack of any factual

findings (other than the undisputed fact that the building was not historic as it was

built in 1988 and that the existing privacy fences were made from wood) is

problematic as it leaves a reviewing court unable to ascertain whether or not any

violation occurred on the part of the owners or whether any actions taken by the

Board were in accord with its own Manual.

               The Board acted prematurely in making a decision without first

resolving the dispute about what materials were on the exterior of the townhomes.

It could not properly make a conditional decision to approve the COA without

determining what the facts were.

               We do not believe that Richard’s silence when a Board member

discussed drafting an open-ended decision conditioned on staff determining

existing materials and what replacement materials were appropriate, rather than




17
   While the City argued during oral argument that the townhomes’ location on a corner
essentially meant that all of the townhomes’ three sides were visible and there was no real fourth
side (because there were connected townhomes on the fourth side), no factual findings to this
effect were made by the Board.

                                              -27-
making him come back, could function as a “consent” to allow the Board to fully

abrogate and delegate its fact-finding responsibilities. We do not believe Richard

had any responsibility to request that the Board table the matter until its members

had the evidence needed to make factual findings.

             The circuit court could not properly review the Board’s

recommendation as approved by the City, due to the lack of necessary findings.

Accordingly, the circuit court’s decision was clearly erroneous as it could not

properly find that the missing factual findings were supported by substantial

evidence. While there was evidence, it did not result in findings. Without

findings, the circuit court could not properly review whether the Board applied the

correct rules to the facts and properly denied the use of vinyl unless it was

replacing vinyl.

             As to the lack of factual findings about the nature of adjoining

properties, Donna argues that they submitted numerous pictures of neighboring

properties to the Board which depicted “vinyl dormers, fencing, and windows that

were installed on Broadway, some even right next door to the Appellants” and the

Board failed to consider this evidence. Donna is merely repeating what she argued

to the circuit court. Donna fails to acknowledge or address that the circuit court

made a very specific factual finding that there were no photographic exhibits of




                                         -28-
neighboring properties submitted to the Board based on the administrative record.

Donna did not challenge this finding in her motion for reconsideration.

               We consider the circuit court’s factual finding on this matter to be

definitive. While Richard made a reference to neighboring properties having vinyl,

there is nothing to indicate that he submitted any photographic evidence or even

showed the Board any photos during the hearing that were not submitted into

evidence.18 Similarly, despite vigorous argument before the circuit court and our

Court that these photographs were submitted to the Board, Donna has never

provided any proof this occurred.19

               While during oral argument there was debate as to whether the

surrounding structures had been altered with the installation of vinyl siding, there

was disagreement on this issue.20 This simply further demonstrates that this issue

was unresolved by the Board.


18
  We can neither confirm nor deny that these photographs were submitted to the Board. The
audio recording does not contain any reference to the photos, but that does not mean that the
photos were not submitted.

19
   It is unclear from the Board record whether Donna attended the Board hearing and, therefore,
unknown whether she would have any personal knowledge of what was or was not submitted to
the Board.
20
  The City represented to the Court during oral argument that just before the historic district was
established in 1967, there was a rush to install vinyl siding and other elements which would no
longer be allowed, and some adjoining structures might have been “grandfathered in.” Donna
disagreed, arguing that the buildings on the properties surrounding hers were for the most part of
more recent construction. She stated that many adjoining homeowners opted to not apply for a
COA and simply installed vinyl elements on their own volition with no enforcement actions
being taken against them. Donna argued that this change to the neighborhood justifies her

                                               -29-
              As Richard argued that contiguous buildings had vinyl components,

he put in issue the character of the surrounding buildings, thus requiring findings

as to the character of the material on those buildings. Although a lack of proof

could perhaps permit a finding that the neighborhood had not changed, it could not

justify a lack of findings on this issue.

   III.    THE BOARD COULD NOT DELEGATE ITS FACTUAL
           FINDING RESPONSIBILITY TO ITS STAFF

              To explore what delegation is permitted, we review the relevant

regulations as enabled by statute. KRS 100.203 generally permits cities to enact

zoning regulations. KRS 100.203(1)(e) permits cities and counties to regulate

“[d]istricts of special interest to the proper development of the community,

including . . . historical districts[.]”

              The Zoning Regulations as pertaining to the District, require that the

Board in making decisions regarding “Exterior Alteration of a Structure Not

Requiring a Building Permit” as set out in Zoning Regulations 15.61A(2) use the

process provided under Zoning Regulations 15.61B(2) to “vote to approve or

disapprove a completed application” and only references conditional approval as

something that may occur prior to the meeting of the Board, with Zoning

Regulations 15.611, 15.612, and 15.613 explaining what happens upon approval,


installation of vinyl components, and it is unfair the Molyneauxes were not similarly allowed to
install vinyl components when they obeyed the law and properly filed an application for a COA.

                                              -30-
disapproval, or failure to act. The Manual also details the design review process

that ends in an approval or disapproval.

             While under Zoning Regulations 15.61(B)(2) and the Manual at 10,

staff can provisionally approve a project prior to a hearing before the Board, such

approval is subject to a final Board recommendation and City Council approval.

There is no authorization for staff to be delegated the authority to make a final

approval as appears to be what happened here; such an action is in excess and

contrary to the delegation of power given to the Board by the City. We agree with

Donna that the Board’s decision, conditioned as it was to delegate staff to make

factual findings and resolve what new materials could be installed on the

townhomes, was outside of its power and arbitrary.

             While the Board had to act within thirty days of the submission of the

COA application or the COA would automatically be approved pursuant to Zoning

Regulations 15.613, if the Board believed it could not rule in Richard’s favor

without further information it could have properly: (1) recommended disapproval

based on Richard inadequately documenting what materials he had, what he

wished to replace them with, and what the character of the surrounding buildings

was; (2) recommended disapproval based on the evidence then before it; or (3)

discussed with Richard whether he would be willing to enter into an agreement for

an extension of time so as to allow the gathering of additional evidence to clarify


                                           -31-
matters. The Board’s solution to proceed, without resolving factual issues and

delegating its resolution to the staff, was not authorized and cannot be upheld.

             We are very concerned with the practice of delegating decision-

making to unappointed and unelected staff who are part of an unaccountable

bureaucracy. When such delegation is done, there are no time limitations on how

long this process will take and review of the staff’s decision-making is not

available. Property owners like the Molyneauxes are at the mercy of such staff,

with the possibility of being given a never-ending punch list of what they must do

to comply.

             The Molyneauxes were entitled to a full consideration of their

application and a final decision regarding their request to replace existing

components with vinyl components. Since factual findings were not made by the

Board and could not be made by the staff, a full consideration was never given to

what appropriate replacement components would be. Property owners are entitled

to finality so that if they disagree, they can properly seek review.

   IV.    RELEVANT CONSIDERATIONS IN APPLYING THE MANUAL
          PROVISIONS TO THE MOLYNEAUXES’ APPLICATION

             Richard, who was pro se, appears to have relied heavily on the Board

members’ statements that he had to replace “like with like” with the implication

being that the Board had no discretion to approve Richard’s request to the extent

that he would be replacing wood components with vinyl components, before he

                                         -32-
“consented” that he would replace existing components with the same materials as

were currently there. However, having reviewed the 129-page Manual in detail, it

is evident that what needs to be done in each situation is much more complicated

and nuanced.

             The Manual’s guidelines mostly relate to what can appropriately be

done to alter historic buildings. The term “historic” is not defined in the Manual

and, therefore, we accord it its typical definition. As noted in the introduction:

             The design guidelines are concerned with all aspects of
             historic structures and especially with the portions of
             buildings visible from public view. Typically, this
             includes the main building façade facing the street, which
             includes the most defining features of the property such
             as porches, primary entrances, windows, and decorative
             details. Rear elevations provide more flexibility for
             additions or alterations, since they are generally not
             readily visible to the public, and new construction at the
             rear of buildings is appropriate.

Manual at 7-8 (emphasis added).

             However, the Board specifically found that the townhomes were not

in a historic building. In the parlance of the Manual and the National Register of

Historic Places, the building containing the townhomes was a “non-contributing”

structure within a historic district; even if the existing siding was wood, it was not

historic wood siding on a historic building.

             The Manual discusses that “[i]n reviewing work on non-historic

buildings, the HRB’s approach is to maintain or enhance their relationship and

                                         -33-
compatibility with adjacent historic buildings and streetscapes.” Manual at 7. We

believe it would be inconsistent for exterior elements on non-historic buildings to

be deemed “historic” simply because that was what a non-contributing building

had on its exterior when first built.

                 Similarly, the Secretary’s Standards for Historic Properties and

Secretary’s Standards on Rehabilitation say very little about what alterations can

or cannot be made to non-historic buildings with the focus being maintaining

historic buildings, rather than providing much guidance on alterations to non-

historic buildings. The overall tenor when new construction is addressed is that it

should be compatible with historic buildings.21


21
     Secretary’s Standards for Historic Properties at 26 provides:

                 New construction should be appropriately scaled and located far
                 enough away from the historic building to maintain its character
                 and that of the site and setting. In urban or other built-up areas,
                 new construction that appears as infill within the existing pattern of
                 development can also preserve the historic character of the
                 building, its site, and setting.

Secretary’s Standards on Rehabilitation, 36 C.F.R. § 67.7(b) provides:

                 (9) New additions, exterior alterations, or related new construction
                 shall not destroy historic materials that characterize the property.
                 The new work shall be differentiated from the old and shall be
                 compatible with the massing, size, scale, and architectural features
                 to protect the historic integrity of the property and its environment.

                 (10) New additions and adjacent or related new construction shall
                 be undertaken in such a manner that if removed in the future, the
                 essential form and integrity of the historic property and its
                 environment would be unimpaired.



                                                 -34-
              One of the projects for which Richard sought approval was the

replacement of siding on the backside of the structure, on both the ground floor and

on the dormer area which was set back from the edge of the roofline. We examine

Richard’s request regarding replacement siding to illustrate relevant considerations

before the Board regarding application of the Manual. A review of the relevant

Manual provisions quickly reveals that Board members’ representations to Richard

that he would have to replace wood with wood, but if he had vinyl he could replace

it with vinyl, were overly simplistic and inaccurate.

              We note that the Compliance Form that the staff prepared in advance

of the meeting listed the specific guidelines and how the staff believed Richard’s

application did or did not satisfy the guidelines. While the Compliance Form

addressed relevant standards with far more specificity than what the Board did, the

Board did not adopt any part of this review, so it cannot serve as factual findings.




We note that the Manual has a section on “Residential New Construction.” See Manual at 72-76.
New construction is defined as “[c]onstruction that is characterized by the introduction of new
elements, sites, buildings, or structures or additions to existing buildings and structures in
historic areas and districts.” Manual at 122. The section on new construction could be
applicable to the treatment of the townhomes. While they are not “new” in the sense that they
are not being built now, they are “new” in the sense that they are not historic. Many of its
provisions discuss the fact that new structures should be similar to the surrounding historic
properties. Pictures of modern houses are given which show compatibility with historic homes.
Manual at 76. We defer to the Board to determine whether modifications to the townhomes are
governed by this section in addition to or instead of the other sections.



                                             -35-
However, in examining how the Manual applies, we do take note of how the staff

addressed these issues.

             In the section on siding and trim, the Manual mostly focuses on the

retention of historic siding and does not clarify what should occur if an applicant

wishes to replace non-historic siding:

             SI1 Retain historic siding.

             SI2 Leave historic siding visible.

             SI3 Repair historic siding using matching materials.

             SI4 If replacement is required, replace historic siding
             with siding that matches the original in material, size, and
             design. Non-historic materials, such as cement board,
             may be used on elevations not visible from the street
             when replacement of original siding is required.
             Textured or ‘rusticated’ siding is not an acceptable
             substitute material.

             SI5 It is preferable and acceptable to remove synthetic
             siding materials and to restore historic siding.

             ...

             SI11 Do not install vinyl or aluminum siding on primary
             elevations on historic buildings. Retention of exposed
             original wood siding is always preferred, however, if a
             decision is made to apply siding to side or rear
             elevations, it should be done in such a way that does not
             obscure or damage historic ornamentation, such as
             fishscale shingles, window casings, sills, hoods, brackets,
             and corner boards.




                                           -36-
               SI12 Use only vinyl or aluminum siding that matches the
               dimensions of the original siding.[22] Generally, smooth-
               faced, narrow profile siding (three or four inches
               depending on the character of the existing siding) is
               acceptable for installation on secondary elevations
               Wherever possible without causing damage to historic
               fabric, trim, such as corner boards, should project slightly
               beyond the vinyl siding.

Manual at 62-63 (emphasis added). A diagram titled “Inappropriate Replacement

Siding Types” shows depictions of “‘Wood-Grained’ Vinyl Siding” and “Wide

Aluminum or Vinyl Siding[.]” Manual at 62. Another diagram titled “With Vinyl

Siding Must Come Ventilation” indicates “[w]here vinyl siding is approved,

airflow between historic siding and vinyl siding must be maintained, or moisture

can cause unseen structural deterioration.” Manual at 63.

               It is notable that many of these guidelines seem to have no

applicability whatsoever to non-historic siding on non-historic buildings, except

perhaps by analogy or in terms of clarifying what is expected of historic buildings

in the district in which these non-contributing buildings exist and from which they

should generally not detract. From reviewing these guidelines, it should be evident

that non-historic wood siding does not always have to be replaced with wood




22
   The Manual does not clarify what to do if there is original siding of two sizes and/or types of
material, which appears to be the case when it comes to the building, where there is wider white
siding that appears to be made of wood, and narrower tan siding that appears to be made of vinyl.



                                              -37-
siding on non-historic buildings, as historic wood siding does not always have to

be replaced with wood siding even on historic buildings.

             In the staff review provided in the Compliance Form, while staff

recognized that the townhomes are not historic, the review repeatedly applied

standards referencing historic siding. For example, on SI1 “[r]etain historic

siding[,]” staff noted “[t]he applicant must address the need to replace the siding.”

On standards SI3 and SI4, which address the replacement of historic siding, the

staff indicated that “[t]he Applicant must address the material.”

             In our view, SI11 (“[r]etain historic siding”) raises more questions

than it answers when it comes to non-historic buildings. If vinyl or aluminum

siding is not to be installed on primary elevations on historic buildings, is it

acceptable to install these types of siding on non-historic buildings on primary

elevations? Is vinyl or aluminum siding appropriate, if not preferred, on side or

rear elevations on all buildings? Does the preference for retention of exposed

original wood siding justify a blanket denial of any proposals to replace it with

vinyl siding regardless of where on a building such a change is to be made? Does

that answer change if the building at issue is a non-historic building? The staff

review of this provision only noted that the applicant’s siding is on the rear of the

structure and the garage, with the trim visible.




                                          -38-
             SI12 (“[l]eave historic siding visible”) does apply as it addresses

matching original siding, and the townhomes did have original siding when they

were built. However, it seems to contemplate the use of vinyl siding as a potential

replacement for original siding so long as the same dimensions are maintained. It

appears that its second sentence potentially provides an exception to the first

sentence when it comes to secondary elevations, allowing for siding that is

narrower than what was originally present. The staff review of this guideline only

noted that the applicant needed to address the dimensions of siding and trim.

             We believe that where consultation with the Manual does not have a

clear answer as to what types of materials can be replaced on non-historic

properties, the general consideration that work on non-historic buildings should

“maintain or enhance their relationship and compatibility with adjacent historic

buildings and streetscapes” allows for a suitable range of latitude to be given in the

maintenance of such structures. We believe there is no reason why materials of

different compositions that closely resemble the materials that were previous

approved when non-historic buildings were constructed should not be allowed.

             From reading SI11 and SI12 together, along with reviewing the

diagrams, we believe that the Board needed to give Richard’s application seeking

to be allowed to replace the siding on the back of the building with vinyl siding

careful consideration as vinyl siding could be permissible in that location. Even if,


                                         -39-
given the building’s corner location, the townhomes essentially have no back side,

if replacing historic siding on historic homes is permissible on the sides of historic

homes, it should be appropriate on the back of the townhomes, so long as such

vinyl siding matches the original siding dimensions or is compatible with the

general appearance of historic siding.

               We see nothing in the Manual mandating the use of costlier materials

(that may be more difficult to maintain) on non-historic buildings if the general

appearance of the property at the end does not differ. The maxim “you can put

lipstick on a pig, but it is still a pig” illustrates that no matter what materials are

used on a non-historic building, it is not going to become a historic building.

While a building built in 1988 may not be a “pig,” it is not a “thoroughbred.” At

best, it can be made to not detract from the historical buildings in the District;

however, we do not believe that the use of quality vinyl siding compared to wood

siding will make any substantive difference, especially if it closely resembles

historic wood siding and/or looks similar to other non-historic structures nearby.

In fact, if the conditions for changing out materials are too onerous and expensive,

buildings may fall into disrepair, which would detract from the character of the

District.23


23
  Donna argued during oral argument that the wood siding she replaced was deteriorating or
rotting and the changes she made to the townhomes ultimately improved the property. We have
no opinion as to what the existing condition of the siding was. In the photographs it is difficult

                                               -40-
               We do not attempt to sort out these issues, as we properly defer to the

Board to interpret these regulations but refer to these guidelines in the Manual to

show that the rejection of what Richard wished to do without specific

consideration of his actual situation was inappropriate and arbitrary. Once the

Board made the requisite factual findings, it then had to apply the Manual in order

to decide if it would recommend Richard’s proposed changes be approved by the

City through a COA.

               A much more thoughtful and nuanced evaluation of the relevant

provisions was needed rather than what Richard received as to all the items he

wished to replace. There are specific guidelines for various elements,24 including

as relevant to Richard’s application: architectural details and features,25 fences and




to tell whether the siding was deteriorating or just rather dirty, and if it had deteriorated, whether
repair or replacement was warranted.
24
   As we addressed the siding issue as an example, we do not delve into the possible
interpretations to be given to the provisions relevant to each alteration Richard wished to make.
We observe that a comparison of these provisions reveals that different elements are treated
differently from one another and illustrates that the Board needed to examine each category of
item that Richard wanted to replace individually.
25
  We believe this category is generally relevant to the trim work Richard wanted to replace,
which would include soffits and the like. The staff’s review of this category illustrates a
disconnect in its attempt to shoe-horn in a non-historic property into standards developed to
preserve historic buildings. For example, under AR1 and AR2, which pertain to the retention
and repair of “historic architectural details” it was noted “[t]he townhomes are not historic”;
however, under AR4 which discusses when “historical architectural details” can be replaced, it
was noted that “[t]he Applicant must address the choice of vinyl materials.”



                                                -41-
walls, gutters and downspouts, and windows.26


26
  For windows, the following provision, although concerned with historic windows and non-
historic windows in historic buildings, could be helpful in clarifying what is appropriate for non-
historic windows in non-historic buildings. At minimum, if something is allowed for non-
historic windows in historic buildings, the same should be allowed for non-historic windows in
non-historic buildings:

               W3 Historic windows on primary elevations (“front” or “front”
               and “side” for corner properties) must be preserved . . . . If
               windows are non-historic they may be replaced with energy
               efficient windows that closely replicate what were on the building
               historically. In most cases, character-defining historic windows on
               secondary elevations (“side”) should be preserved – especially if
               they are viewable from a public way. . . . Replacement may be
               appropriate if they are not character-defining. . . . In most cases,
               windows on tertiary elevations (“rear”) may be replaced with
               energy efficient replacements.

Manual at 69-70. A “box” listing reasons why historic wood windows should be preserved,
indicates “[v]inyl windows don’t look like historic wood windows; their texture and thinness are
inappropriate for the historic district.” Manual at 71.

        The Compliance Form notes under W1 and W2, which pertains to retaining and repairing
“historic windows” that “[t]he townhomes are not historic” but then proceeds to treat the
townhome windows as historic in its application of a W3 standard that only applies to the
replacement of “historic windows[.]” However, even more problematic than that, the W3
standard the staff referenced was from the 2008 version of the Manual which was renumbered
with significant alterations in the 2012 Manual as W4.

       We compare the two:

               W4 Replace severely deteriorated historic and character-defining
               windows with new windows that convey the same visual
               appearance. Select windows that match the historic materials, sash
               dimension, muntin configuration, reveal depth, glass-to-frame
               ratios, glazing patterns, frame dimensions, trim profiles, and
               decorative features when repair of original windows is impossible.

2012 Manual at 70 (emphasis added).

               W3 Replace severely deteriorated historic windows with new
               windows that convey the same visual appearance. Replacement
               windows may either be accurate reproductions using historical,
               pictorial, and physical documentation or be a new design that is

                                               -42-
               The Board’s interpretation that the Manual required “like be replaced

with like” was arbitrary and capricious as it was at odds with the Manual’s detailed

provisions. To avoid such an error going forward, the Board should specifically

reference which provisions govern its decision and recommendation to the City.

This is needed to facilitate appropriate review.

               We briefly address the fencing issue as another relevant example as

this is the only matter regarding the composition of an existing element on which a

factual finding was made, with the Board finding that the townhomes had an

existing wooden privacy fence. The Board indicated that the fence needed to be

replaced with a new wooden privacy fence as approved by staff.

               As to fences, the Manual provides in relevant part:

               F5 Use historically appropriate fencing materials, such as
               wrought iron and wood.

               ...

               F9 Use privacy fences that are solid wood boards . . . .

               ...

               compatible with the historic character of the building and the
               district. Use of vinyl – and aluminum-clad wood window systems
               primary elevations may be permissible if the proportion and detail
               closely match the original.

2008 Manual at 69 (emphasis added) (the exact language provided in the Compliance Form).

        The application of outdated or omitted standards is erroneous and to the extent the Board
relied on the staff’s evaluations of the incorrect standards, this would provide another reason to
void the COA.

                                               -43-
              F12 Do not install vinyl, chain-link, split-rail,
              latticework, or wovenwood fencing, or concrete block
              walls in areas that are visible from a public way.

Manual at 84.

              Donna notes in her annotation to an exhibit providing the Manual’s

provision for FE1 that “218 Broadway – next door to subject property has White

Vinyl fence on back patio” to justify why she should be allowed vinyl fencing also.

It is unknown whether this neighbor properly complied with the COA application

and approval process and, if so, whether this fencing is visible from the street.

              While a factual finding was made as to the existing character of the

fence, no finding was made as to whether the townhomes’ privacy fence(s) was

visible from a right of way. 27 Additionally, it was improper to leave approval of a

final fence design to the staff.

                                      CONCLUSION

              We recognize the importance of preserving the innate character of

Bardstown’s Historic District, but the Historical Review Board does not have the

discretion to act in whatever manner it chooses to fulfill this goal. While a full

consideration of applications to alter the exterior of buildings within the district


27
   The Compliance Form states in its review of FE12, which remains the same in the 2008
Manual and 2012 Manual, that “[t]he [townhomes’] fence is viewable from North 5th Street.”
However, the Board did not adopt this as a finding. If the neighbor’s fence cannot be viewed
from the street when the townhomes’ fence can, this could account for the different treatment the
two fences received.



                                              -44-
may require more time and effort, this cannot justify the Board delegating its

responsibility to make factual findings to its staff or oversimplifying the guidance

that constrains its actions in making such decisions.

              Accordingly, we reverse and remand the Nelson Circuit Court’s

judgment affirming COA-15-19 and granting the City’s request for an injunction.

As there has been no appropriate final action by the Board, there was no proper

COA by the City. Therefore, we direct the circuit court to vacate COA-15-19 and

remand this matter to City to remand to the Board to make factual findings and

appropriate rulings based on the 2012 Manual.28 Because the matter must begin

anew, both Donna’s petition for a declaration of rights and the City’s request for an

injunction were premature, as were the circuit court’s rulings on the petition and

injunction.



              ALL CONCUR.




28
  While making findings as to what material was on the exterior of the townhomes prior to
Richard seeking a COA will now be more difficult to resolve given the changes made to the
townhomes, the existing photographs can be considered along with any other documentation and
witness testimony. The parties may of course enter into an agreement to apply the current 2018
Manual if they prefer. If the replacement materials would have been acceptable, the granting of
a COA will essentially permit the installation of replacement materials which has already taken
place.

                                             -45-
BRIEFS AND ORAL ARGUMENT     BRIEF AND ORAL ARGUMENT
FOR APPELLANT:               FOR APPELLEE:

Jason P. Floyd               Audrey L. Haydon
Bardstown, Kentucky          Bardstown, Kentucky




                           -46-